Citation Nr: 1732308	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an effective date earlier than November 28, 2007 for the grant of service connection for radiculopathy of the right and left lower extremities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from August 1991 to July 1995 and September 1999 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to an initial evaluation in excess of 20 for right lower extremity radiculopathy and in excess of 20 percent for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The date of November 28, 2007 is the first day following the Veteran's service discharge from his second and final period of service.

2.  There is no communication that may be construed as a claim for service connection for disability of the legs or radiculopathy within the one year following the Veteran's period of service ending in July 1995.


CONCLUSION OF LAW

An effective date earlier than November 28, 2007 for the grant of service connection for radiculopathy of the right and left lower extremities is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all other relevant records in this matter.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Effective Dates

The appellant has perfected an appeal on the issue of entitlement to an effective date earlier than November 28, 2007 for the award of service connection for radiculopathy of the lower extremities.  See Notice of Disagreement (September 2011), VA Form 9 (October 2012).  Although this issue was not listed in the certification of the appeal to the Board, the Veteran has not withdrawn his substantive appeal on the matter and it remains on appeal for the Board's consideration.

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.160.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, having carefully reviewed the evidence of record, the Board finds that an effective date earlier than November 28, 2007 for the grant of service connection for bilateral radiculopathy is not warranted.  This is because (1) there is no communication that may be construed as a claim for service connection for disability of the legs or radiculopathy within the one year following the Veteran's period of service ending in July 1995 and (2) the date of November 28, 2007 is the first day following his discharge from service ending in November 2007, and no earlier date is authorized by law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Therefore, the claim is denied.


ORDER

An effective date earlier than November 28, 2007 for the grant of service connection for radiculopathy of the right and left lower extremities is denied.



REMAND

Having carefully reviewed the evidence of record, the Board finds that remand is necessary for a VA examination to determine the severity of the Veteran's radiculopathy of the lower extremities.  In 2008, VA last provided the Veteran with a VA examination for compensation purposes.  The Board believes that the 2008 medical findings are inadequate to fully evaluate the Veteran's neurological disability of the lower extremities during the entire appeal period.  See generally, 38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify all treatment for his lower extremity radiculopathy during this appeal, if any, and the RO should undertake efforts to obtain those medical records identified by the Veteran to include all VA treatment records not currently associated with the claims file.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected radiculopathy of the lower extremities using the most recent Disability Benefits Questionnaire for Peripheral Nerve Conditions.  The claims file should be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact on daily activities and employment.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


